     Case: 1:18-cv-03228 Document #: 25 Filed: 12/10/18 Page 1 of 2 PageID #:88



                        IN UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ALBERT G. RUBIN as Trustee of the
ALBERT G. RUBIN TRUST u/t/a dated
7/25/90,

              Plaintiff,

v.                                                   Case No. 1:18-cv-03228

VR COLLECTIONS, LLC, a North
Carolina Limited Liability Company and
ELI GLOBAL, LLC, a Delaware Limited
Liability Company,

            Defendants.
____________________________________

                    STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiff Albert G. Rubin as Trustee of the Albert G. Rubin Trust u/t/a dated 7/25/90

 and Defendants VR Collections, LLC and Eli Global, LLC, pursuant to the terms of a separate

 Release and Settlement Agreement, stipulate and agree as follows:

        1.    Plaintiff served Defendants with an Original Complaint, to which Defendants

 filed an Answer;

        2.    The parties to this matter have executed a separate Release and Settlement

 Agreement; and

        3.    Plaintiff and Defendants, by this stipulation, advise the Court that they have

 settled the claims asserted in this matter by entering into a separate Release and Settlement

 Agreement, and that this matter, and in particular all claims brought in this matter by the

 parties, shall be dismissed with prejudice, and that each party shall bear its own fees and

 expenses, without award of costs to either party.


STIPULATION OF DISMISSAL WITH PREJUDICE                                                Page 1 of 2
                                                                             26761188v1 92132.078.01
     Case: 1:18-cv-03228 Document #: 25 Filed: 12/10/18 Page 2 of 2 PageID #:89



         Wherefore, Plaintiff Albert G. Rubin as Trustee of the Albert G. Rubin Trust u/t/a

 dated 7/25/90 and Defendants VR Collections, LLC and Eli Global, LLC respectfully present

 this Stipulation of Dismissal with Prejudice and request that the Court dismiss this case with

 prejudice to refiling, with all costs, expenses, and attorney’s fees borne by the party incurring

 them.

Dated: December 10, 2018                     Respectfully submitted,

                                             ALBERT G. RUBIN as Trustee of the ALBERT G.
                                             RUBIN TRUST u/t/a dated 07/25/90, Plaintiff

                                             By:     /s/ John M. Heaphy
                                                     One of His Attorneys

John M. Heaphy
(312) 753-6160
jheaphy@harrisonheld.com
Jeffrey J. Halldin
(312) 753-6107
jhalldin@harrisonheld.com
HARRISON & HELD, LLP
333 West Wacker Drive
Suite 1700
Chicago, Illinois 60606

                                             VR COLLECTIONS, LLC, a North Carolina
                                             Limited Liability Company and ELI GLOBAL,
                                             LLC, a Delaware Limited Liability Company,
                                             Defendants

                                             By:     /s/ Aaron Z. Tobin
                                                     One of Their Attorneys

Aaron Z. Tobin
CONDON TOBIN SLADEK THORNTON PLLC
8080 Park Lane
Suite 700
Dallas, Texas 75231
(214) 691-6300
atobin@ctstlaw.com




STIPULATION OF DISMISSAL WITH PREJUDICE                                                   Page 2 of 2
                                                                                26761188v1 92132.078.01
